This is an appeal case, and is here from the common pleas court of Coshocton county, where a judgment was entered against the defendant, Catherine Geese Needs, and her cross-petition dismissed.
The case was heard here on an agreed statement of facts, of which the following are the material and substantial ones, or so much of them as is necessary to decide the issue to be determined in this lawsuit:
Christopher Geese died about 1870, and by his will devised to Christopher C. Geese and his heirs after him 229 acres of land in White Eyes township, *Page 544 
Coshocton county, Ohio. This 229 acres included the 90 acres which are involved in this suit. In 1896 Catherine Geese, now Needs, the then wife of Christopher C. Geese, sued him for a divorce, and stated in her petition that Christopher C. Geese was the owner for life of 229 acres, which came to him by will, and that, under the will, which gave him a life interest, the premises after his death would pass to his children.
The answer of the defendant, Christopher C. Geese, admitted that he was the owner for life of the real estate described in his wife's petition.
The decree of divorce found "that the allegations of plaintiff's petition are true. The court further finds that said defendant has an estate in said real estate described in said petition for and during his natural life, and that he is indebted to various persons, including a claim by the purchaser of said real estate at a tax sale in about the sum of $1,000. It is ordered and adjudged that said plaintiff have, own, and possess, as and for alimony, the full one-half in value of said real estate for and during the natural life of said Christopher C. Geese, her said half to be set off to her in severalty."
The commissioners appointed by the court then proceeded to set off to Catherine Geese, now Needs, the 90 acres in question in the present action.
In 1925 Christopher C. Geese died, leaving a widow by his second marriage, and several children. He left a will whereby the 90 acres was to be sold and the proceeds divided between his children and his second wife.
The administratrix with the will annexed brought this action to quiet title and to sell the land in accordance with the terms of the will. *Page 545 
The cross-petition of Catherine Geese Needs avers that she is the owner in fee of the 90 acres of land now in controversy. Upon the other hand, the plaintiff claims that under the decree of divorce Catherine Geese Needs took but a life estate, and that under the will of Christopher C. Geese the fee now vests in the second wife and the children.
The question for solution by this court is: Under the facts and law, how stands the issue between the parties hereto — does the fee to said real estate vest in the first wife, Catherine Geese Needs, or in the second wife and the children? The proper answer to this question must be determined upon a proper construction of the language used in the divorce decree.
The language used, it seems to us, is clear and plain of meaning. We find nothing indefinite or uncertain in it. It is not ambiguous; and, if this be true, then it needs no interpretation or construction, for there is nothing to interpret or construe. The language means just what the words and sentences, giving to them their common and ordinary every day use, convey to the reader thereof.
The rule seems to be well settled that, if the words and language used are free from ambiguity and doubt, and appear to express clearly and plainly the sense intended by those who used them, there is no occasion to resort to other means of interpretation. It is not proper and allowable to interpret what has no need of interpretation. The language itself, it occurs to us in the instant case, furnishes the best means of its own exposition; and, being clear, definite and certain, no construction is necessary. *Page 546 
Under the facts and the language used in the decree for divorce, we find and hold that Catherine Geese Needs had only an estate in and to the land involved in this law-suit for and during the lifetime of Christopher C. Geese, and upon his death her estate therein terminated.
Entertaining the views as herein stated, it is only necessary to say that we find the issue in this case in favor of the plaintiff and against the defendant. The cross-petition of the defendant, Catherine Geese Needs, is dismissed.
Judgment for plaintiff.
SHIELDS, J., and SAYRE, J., the latter of the Fourth Appellate District, sitting in place of PATTERSON, J., concur.
 *Page 1